3 So.3d 426 (2009)
Eric L. JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D08-1712.
District Court of Appeal of Florida, Fourth District.
February 18, 2009.
Eric L. Johnson, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Eric L. Johnson filed in the trial court a petition for writ of habeas corpus, alleging ineffective assistance of appellate counsel. The trial court properly denied the petition. This is because a petition for writ of habeas corpus alleging ineffective assistance of appellate counsel must be filed "in the appellate court to which the appeal was or should have been taken." Fla. R.App. P. 9.141(c)(2); see also Johnson v. State, 694 So.2d 159, 159 (Fla. 4th DCA 1997).
Pursuant to Florida Rule of Appellate Procedure 9.040(c), which "permits this court to treat a case as if the proper remedy has been invoked," we treat "this appeal as a petition for writ of habeas corpus." Johnson, 694 So.2d at 159. We find Johnson's ineffective assistance claim legally insufficient and hereby deny the petition.
WARNER, POLEN and HAZOURI, JJ., concur.